A0245D (Rev. l l/16) Judgment in a Criminal Case For Revocations

Sheet l __ __

I_-____ -_ ____

UNITED STATES DISTRICT COURT
Western District of _Washington

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. O~` or Revocation of Probation or Supervised Release)
Robert Bruce Hipple IH Case Number: 2113CR00179RAJ-00]

USM Number: 42432-086
Timoth\l Lohraff

 

 

 

_ Defendant’s Attomey
THE DEFENDANT:
admitted guilt to Violation(s) 1~5 of the petitions dated 09/06/2018 and 01/16/2019.
|:| Was found in violation(s) after denial of guilt.
The defendant is adjudicated guilty of these offenses:
Violation Numbei' Nature of Violation Violation Ended
1. Using methamphetamine and heroin 08/14/2018
2. Failing to submit a valid urine sample 08/20/2018
3. Failing to report as instructed 01/07/2019
4. F ailing to notify a change in residence 08/26/2018
5 . Using heroin, methamphetamine, and morphine 08/27/2018

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

|:| The defendant has not yiolated condition(s) and is discharged as to such violation(s).

lt is ordered that the defendant must notify the United States_ attorney for thi_s district withi_n 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are _fully paid. If-ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances

,-./' *‘ ./` .

_ / - /;;,»7'”//.
/AS:GtFFi§tTniteth s Attomey

of Imp ;"

1 9

Sgn?i'hre of Judge v'
Richard A. Jones, United States `s lct Judge
Name and Title of Judge "

':\a.<\\w~m Q§' , §LD\Q\

Date -3

 
        

A0245D (Rev. 1 1/16) Judgment in a Criminal Case F or Revocations
_Sheet 2 _ Imprisonnient

 

 

DEFENDANT: Robert Bruce Hipple III
CASE NUMBER: 2: 13CR00179RAJ -001

IMPRIS ONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total terrn of:

hour (.L\U w\oc\\é~/\S

l:| The court makes the following recommendations to the Bureau of Prisons:

Judgment _ Page 2 of 7

The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
|:| at |:| a.m. |:| p.m. on
E| as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on
|:| as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Oft`ice.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AOZ45D (Rev. 11/16) Judgment in a Criminal Case For Revocations
_Sheet 3 ` SuEervised Release

DEFENDANT: Robert Bruce Hipple III
CASE NUMBER: 2:13CR00179RAJ-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

’;f Li .-\.t'\t*.(`l'it\‘\ 5
MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

Judgment ~ Page 3 of 7

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drulg test within 15 days

of release from imprisonment and at least two periodic drug tests thereafter, as determined by t

e court.

[l The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of

future substance abuse. (check §¢q)plicable)

4. |:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authoring a sentence

Of I`€Sfitll'£iOn. (check fq?plicable)

$"

You must cooperate in the collection ofDNA as directed by the probation officer. (cluzckg“applicable)v
l:l You must comply with the requirements of the SeX Offender Registration and Notification Act (34 U.S.C.

§ 20901_, et seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense. (checkg‘applicable)

7. l:| You must participate in an approved program for domestic violence (check #applicable)
You must corn ly with the standard conditions that have been adopted by this court as well as with any additional

conditions on t e attached pages.

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 3A _ SuE ervised Release .

 

Judgment _ Page 4 of 7
DEFENDANT: Robert Bruce Hipple III

CASE NUMBER: 2:13CR00179RAJ-001
STANDARD CONDITI()NS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ your release nom im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time arne.

2. After initially reporting to the probation office7 you will receive instructions from the court or the probation officer about
how and when you must report to the probation ofticer, and you must report to the probation officer as instructed

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ou live or anything about your
living arrangements t(hsuch as the pe<t)'ple you live with), you must notify the pro ation of icer at least 10 days before the
change If notifying e robation o icer in advance is not tpossible due to unantici ated circumstances, you must notify
the probation officer wit 'n 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment unless
the robation officer excuses you from doing so. If you plan to change where you work or anytth about your work
(suc as your position or your job res onsibilities), you must notify t e probation officer at least l days before the
change lf notifying the probation of ice_r at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity.'lf you loiow someone
has been _co_nvicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a tirearm, ammunition, destructive’device, o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the couit.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probatio_n
officer may require you to notify the person about the risk and fyou must comply with that instruction. The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvz`ew of Probation
and Supervisea' Release Condz`tz`ons, available at www.uscourts.gov.

 

 

Defendant’s Signature Date

 

A0245D (Rev. l 1/16) Judgment in a Criminal Case For Revocations
__Sheet 3D _ Supervised Release

DEFENDANT: Robert Bruce Hipple III
CASE NUMBER: 2:13CR00179RAJ-001

SPECIAL CONDITIONS OF SUPERVISION

 

 

 

 

Judgrnent '_ Page 5 of 7

The defendant shall not enter any establishment where alcohol is the primary commodity for sale

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the term of supervision Defendant must contribute towards the cost of any
programs, to the extent defendant is financially able to do so, as determined by the U.S. Probation Officer. In
addition to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up
to eight (8) urinalysis tests per month.

The defendant shall participate as directed in the Moral Reconation Therapy program approved by the United
States Probation and Pretrial Services Office. The defendant must contribute towards the cost of any programs, to
the extent the defendant is financially able to do so, as determined by the U.S. Probation Officer.

The defendant shall reside in and satisfactorily participate in a residential reentry center program, as a condition of
supervised release or probation for up to 120 days or until discharged by the Program Manager or U.S. Probation
Officer. The defendant may be responsible for a 25% gross income subsistence fee.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers
(as defined in 18 U.S.C.§1030(e)(l)), other electronic communications or data storage devices or media, or office,
to a search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based
upon reasonable suspicion of contraband or evidence of a violation of a condition of supervision. Failure to submit
to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be
subject to searches pursuant to this condition.

A0245D (Rev. 1 1/16) Judgment in a Criminal Case For Revocations
Sheet 5 - Criminal Moneta:yl Penalties

 

Judgment -- Page 6 of 7
DEFENDANT: Robert Bruce Hipple III

CASENUMBER: 2:13CR00179RAJ-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ Paid $ Not Applicable $ Not Applicable $ Not Applicable

|:l The determination of restitution is deferred until . An Amended Jua’gment in a Criminal Case (AO 245C)
will be entered after such determination

[l The defendant must make restitution (including community restitution) to the following payees iii the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.'

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

|:| Restitution amount ordered pursuant to plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:l the interest requirement is waived for the l:l fine l:l restitution
|:l the interest requirement for the l:l ' fine ij restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** F indings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245D (Rev_ 1 1/16) Judgment in a Criminal Case For Revocations
Sheet 6 _ Schedule of Payments

 

 

Judgment - Page 7 of 7
DEFENDANT: Robert Bruce Hipple III

CASE NUMBER: 2:13CR00179RAJ-001
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of irnprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendants gross
monthly household income, to commence 30 days after release fi'om imprisonment `

|:l During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendants financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Crirninal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:| Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

|:| The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) IVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

